DETAILED ACTION
Claims 1-15 are cancelled. Claims 16-32 are new. Claims 16-32 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Claim Objections
Claims 20-22 are objected to because of the following informalities:  
Claim 20, line 2: “the coefficients” should have been –coefficients—.
Claim 21 inherits the features of claim 20 and is objected to accordingly.
Claim 22, line 4: “of at” should have been –of the at—.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Double Patenting
Applicant is advised that should claim 22 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 and 22-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2014/0298099 A1; from IDS filed on 01/14/2020; hereinafter Tan).

With respect to claim 16, Tan teaches: A device (see e.g. paragraph 62: “intelligent detection system”; and Fig. 1) for determining a spindle status of a spindle of a machine tool (see e.g. paragraph 63: “detect the fault condition of the CNC machine tool spindle”), said device comprising: 
a detector (see e.g. paragraph 6: “plurality of sensors”) detecting sensor data of the spindle (see e.g. paragraph 63: “To detect the fault condition of the CNC machine tool spindle, the sensors can be arranged”; and paragraphs 64-69) for a defined time window (see e.g. paragraph 41: “a plurality of sensors such as a vibration sensor, an acoustic sensor, a temperature sensor, a pressure sensor and an acceleration sensor, are used to collect the data that reflects the real-time operating status of the device… reflects the operating status of the device to be detected during the real-time processing”); 
Since Tan discloses collecting data by the sensors reflecting operational status of a device in real-time (see e.g. paragraph 41), Tan inherently discloses an operational time window for the device.
a processing unit (see e.g. paragraph 5: “a central processing unit (CPU)”) analyzing the sensor data through artificial intelligence (see e.g. paragraph 74: “a pre-set neural network is trained by using the 14 sets of normalized eigenvector as inputs”; and paragraphs 72-73) by calculating a defined feature (see e.g. paragraph 71: “frequency characteristic feature”) of the sensor data for the defined time window (see e.g. paragraph 71: “frequency characteristic feature extraction from the vibration signal”; and paragraph 72: “The vibration sensors collect the vibration signal of the spindle in the form of vibration waveform during the normal operation. A sampling frequency is 10 kHz while the sample output is ±5V. Next, four-order Daubenchies wavelet with three layers wavelet packet decomposition is executed on each vibration waveform collected by sampling so that eight bands are obtained. Then, total energy for the eight bands is calculated respectively to construct eigenvectors”) and determining a see e.g. paragraph 79: “After the training process, the vibration frequency characteristics of the machine tool spindle in normal status are obtained”; and paragraph 82: “When the normalized eigenvectors obtained from the wavelet transform for the abnormal signals are input to the above mentioned neural network, the output of the neural network is 1, i.e. a fault exists”); and 
an output member outputting the determined spindle status (see e.g. paragraph 81: “an output class number of the fault classification is 0, i.e. the status is normal”; and paragraph 82: “the output of the neural network is 1, i.e. a fault exists and the alarm is issued”).

With respect to claim 17, Tan teaches: The device of claim 16, wherein the determined spindle status characterizes a load of the spindle (see e.g. paragraph 63: “To detect the fault condition of the CNC machine tool spindle, the sensors can be arranged”; paragraph 64: “Temperature sensor”; paragraph 66: “Vibration sensor”; and paragraph 68: “Acoustic sensor”).
Since Tan discloses monitoring temperature, vibration, and sound pressure of a spindle and issuing an alarm when these values are above particular thresholds (see e.g. paragraphs 63-69), Tan inherently discloses characterizing the load of the spindle; the temperature value (or the vibration and/or sound pressure values) being above its acceptable range characterizes an increased load of the spindle.

With respect to claim 18, Tan teaches: The device of claim 17, wherein the processing unit is configured to categorize the load of the spindle (see e.g. paragraph 65: “if the temperature value collected by the sensor is between 10-80 degrees Celsius, it is determined that the device status is normal. Otherwise, the alarm is issued”; paragraph 67: “if the amplitude collected by vibration sensors is between -0.5 mm and +0.5 mm, it is determined that the device status is normal. Otherwise, the alarm is issued”; and paragraph 69: “if the SPL collected by acoustic sensors is between 50 DB and 94 DB, it is determined that the device status is normal. Otherwise, the alarm is issued”).

With respect to claim 19, Tan teaches: The device of claim 16, wherein the defined feature represents an average value of the sensor data or coefficients of a continuous wavelet transformation (see e.g. paragraph 72: “The vibration sensors collect the vibration signal of the spindle in the form of vibration waveform during the normal operation. A sampling frequency is 10 kHz while the sample output is ±5V. Next, four-order Daubenchies wavelet with three layers wavelet packet decomposition is executed on each vibration waveform collected by sampling so that eight bands are obtained”), or both.
Since Tan discloses a four-order Daubenchies wavelet (see e.g. paragraph 72), Tan inherently teaches coefficients of wavelet transformations.

With respect to claim 20, Tan teaches: The device of claim 16, wherein the defined feature represents an average value of the sensor data or coefficients of a continuous wavelet transformation (see e.g. paragraph 72: “The vibration sensors collect the vibration signal of the spindle in the form of vibration waveform during the normal operation. A sampling frequency is 10 kHz while the sample output is ±5V. Next, four-order Daubenchies wavelet with three layers wavelet packet decomposition is executed on each vibration waveform collected by sampling so that eight bands are obtained”) together with a statistical feature (see e.g. paragraph : “A sampling frequency is 10 kHz while the sample output is ±5V… each vibration waveform collected by sampling so that eight bands are obtained. Then, total energy for the eight bands is calculated respectively to construct eigenvectors”), or both.
Since Tan discloses a four-order Daubenchies wavelet (see e.g. paragraph 72), Tan inherently teaches coefficients of wavelet transformations.

With respect to claim 22, Tan teaches: The device of claim 16, wherein the processing unit has stored therein an ensemble of at least ten decision trees (see e.g. Fig. 5; and paragraph 76: “neural network… The input layer may comprise eight neuron nodes and each node is configured to input one of the eight components of the normalized eigenvector. The middle layer comprises four neuron nodes to process the data from the input layer in order to improve the calculation precision of the neural network. The output layer comprises two neuron nodes”; and Fig. 5) comprising the sensor data (see e.g. paragraph 76: “input the normalized eigenvectors obtained by the wavelet transform of real-time collected signals”), said processing unit being configured to ascertain the determined spindle status on the basis of the ensemble of at least ten decision trees (see e.g. paragraph 81: “After the training of neural network shown on a right-hand side of FIG. 6, an output class number of the fault classification is 0, i.e. the status is normal”; and paragraph 82: “When the normalized eigenvectors obtained from the wavelet transform for the abnormal signals are input to the above mentioned neural network, the output of the neural network is 1, i.e. a fault exists”).
The neural network shown in Fig. 5 is composed of at least ten decision trees where the input nodes correspond to the root nodes and output nodes correspond to leaf nodes of the trees.

With respect to claim 23, Tan teaches: The device of claim 16, the processing unit determines a data-driven load which approximates a real-time estimation (see e.g. paragraph 82: “In the process of real-time fault detection, the vibration sensors collect the vibration signals of the machine tool spindle in real time and process the signals according to the steps mentioned above”; and paragraph 72: “The vibration sensors collect the vibration signal of the spindle in the form of vibration waveform during the normal operation. A sampling frequency is 10 kHz while the sample output is ±5V. Next, four-order Daubenchies wavelet with three layers wavelet packet decomposition is executed on each vibration waveform collected by sampling so that eight bands are obtained”) and to which a spindle is exposed see e.g. paragraph 82: “When the normalized eigenvectors obtained from the wavelet transform for the abnormal signals are input to the above mentioned neural network, the output of the neural network is 1, i.e. a fault exists and the alarm is issued”).

With respect to claim 24, Tan teaches: The device of claim 16, wherein the processing unit stores an ensemble of at least ten decision trees (see e.g. Fig. 5; and paragraph 76: “neural network… The input layer may comprise eight neuron nodes and each node is configured to input one of the eight components of the normalized eigenvector. The middle layer comprises four neuron nodes to process the data from the input layer in order to improve the calculation precision of the neural network. The output layer comprises two neuron nodes”; and Fig. 5) comprising the sensor data (see e.g. paragraph 76: “input the normalized eigenvectors obtained by the wavelet transform of real-time collected signals”), and wherein the spindle status is determined by the processing unit based on the ensemble of the at least ten decision trees (see e.g. paragraph 81: “After the training of neural network shown on a right-hand side of FIG. 6, an output class number of the fault classification is 0, i.e. the status is normal”; and paragraph 82: “When the normalized eigenvectors obtained from the wavelet transform for the abnormal signals are input to the above mentioned neural network, the output of the neural network is 1, i.e. a fault exists”).
The neural network shown in Fig. 5 is composed of at least ten decision trees where the input nodes correspond to the root nodes and output nodes correspond to leaf nodes of the trees.

With respect to claim 25, Tan teaches: The device of claim 16, wherein the processing unit analyses the sensor data by using a convolutional neural network (see e.g. paragraph 76: “the input layer is configured to input the normalized eigenvectors obtained by the wavelet transform of real-time collected signals. The input layer may comprise eight neuron nodes and each node is configured to input one of the eight components of the normalized eigenvector. The middle layer comprises four neuron nodes to process the data from the input layer in order to improve the calculation precision of the neural network. The output layer comprises two neuron nodes and 0 or 1 is used as the output value to respectively represent the status is normal or abnormal indicating the fault”; Fig. 5).

With respect to claim 26, Tan teaches: The device of claim 16, further comprising a display (see e.g. Fig. 6-7), said output device being configured to transfer the determined spindle status to the display (see e.g. paragraph 80: “FIG. 6 shows the vibration frequency characteristics of the device to be detected under the normal status”; paragraph 81: “an output class number of the fault classification is 0, i.e. the status is normal”; paragraph 83: “FIG. 7 shows the vibration frequency characteristics of the device to be detected in the failure status”; and paragraph 84: “the class number of fault classification is 1, i.e. the status is abnormal and then the alarm is issued”).

With respect to claims 27 and 28: Claims 27 and 28 are directed to a machine tool comprising a spindle and a device corresponding to the device disclosed in claims 16 and 26, respectively; please see the rejections directed to claims 16 and 26 above which also cover the limitations recited in claims 27 and 28. Note that, Tan also discloses a CNC machine tool with a spindle (see e.g. paragraph 62) and a device (see e.g. Fig. 2) corresponding to the device disclosed in claims 16 and 26.

With respect to claims 29-32: claims 29-32 are directed to a method corresponding to the active functions implemented by the device recited in claims 16, 18, and 22; please see the rejections directed to claims 16, 18, and 22 above which also cover the limitations recited in claims 29-32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Uchiyama et al. (US 5,568,028; hereinafter Uchiyama).

With respect to claim 21, Tan teaches: The device of claim 20, 
Tan does not but Uchiyama teaches:
wherein the statistical feature is a statistical torque (see e.g. Uchiyama, column 1, lines 22-23: “degree of change in load torque of the spindle be obtained… statistically”) or an absolute sum of changes within the defined time window, or both.
Tan and Uchiyama are analogous art because they are in the same field of endeavor: monitoring operational state of a machine tool spindle. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tan with the teachings of Uchiyama. The motivation/suggestion would be to improve the accuracy of the spindle monitoring process (see e.g. Uchiyama, column 1, lines 11-20).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2019/0204820 A1 by Andrassy et al.
“Tool life predictions in milling using spindle power with the neural network technique” by Drouillet et al.
“Application of backpropagation neural network for spindle vibration-based tool wear monitoring in micro-milling” by Hsieh et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/UMUT ONAT/Primary Examiner, Art Unit 2194